Exhibit 10.1

THIRD AMENDMENT

THIRD AMENDMENT (this “Amendment”), dated as of February 28, 2006, among WEST
PHARMACEUTICAL SERVICES, INC., a Pennsylvania corporation (the “Company”), the
direct and indirect subsidiaries of the Company listed on the signature pages
hereto (together with the Company, collectively, the “Borrowers”), the several
banks and other financial institutions parties to the Credit Agreement (as
hereinafter defined) (collectively, the “Banks”), and PNC BANK, NATIONAL
ASSOCIATION, as Agent for the Banks (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Banks and the Agent are parties to a Credit
Agreement, dated as of May 17, 2004 (as heretofore amended, supplemented or
otherwise modified, the “Credit Agreement”);

WHEREAS, the Borrowers have requested that the Banks (i) adjust the Applicable
Margin, Letter of Credit Fee Rate and Commitment Fee Rate, (ii) increase the
accordion feature from $25,000,000 to $50,000,000, and (iii) extend the
Termination Date until February 27, 2011; and

WHEREAS, the Banks have agreed to such requests subject to the terms hereof.

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1.            Defined Terms. Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein as therein defined.

2.            Applicable Margin. The definition of the term “Applicable Margin”
contained in Section 1.1 of the Credit Agreement is hereby amended by deleting
the chart contained in clause (b) of that definition and substituting in lieu
thereof the below chart:

Level

Revised Leverage Ratio

LIBOR Loan

I

Less than or equal to 1.5 to 1.0

0.50%

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.00


0.625%

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0


0.875%

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0


1.125%

V

Greater than 3.0 to 1.0

1.375%

 

3.            Letter of Credit Fee Rate. The definition of the term “Letter of
Credit Fee Rate” contained in Section 1.1 of the Credit Agreement is hereby
amended by deleting the chart contained in clause (b) of that definition and
substituting in lieu thereof the below chart:

Level

Revised Leverage Ratio

Letter of Credit
Fee Rate

I

Less than or equal to 1.5 to 1.0

0.50%

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.00


0.625%

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0


0.875%

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0


1.125%

V

Greater than 3.0 to 1.0

1.375%

 

4.            Commitment Fee Rate. The definition of the term “Commitment Fee
Rate” contained in Section 1.1 of the Credit Agreement is hereby amended by
deleting the chart contained in such definition and substituting in lieu thereof
the below chart:

Level

Revised Leverage Ratio

Commitment
Fee Rate

I

Less than or equal to 1.5 to 1.0

0.125%

II

Greater than 1.5 to 1.0, but less than or equal to 2.0 to 1.00


0.15%

III

Greater than 2.0 to 1.0, but less than or equal to 2.5 to 1.0


0.20%

IV

Greater than 2.5 to 1.0, but less than or equal to 3.0 to 1.0


0.25%

V

Greater than 3.0 to 1.0

0.30%

 

5.            Increase in Accordion. The maximum amount that the Borrowers may
increase the Total Commitments pursuant to the accordion provisions in the
Credit Agreement is hereby

 

2

 



 

increased by $25,000,000 (from $25,000,000 to $50,000,000). In furtherance
thereof, Section 2.14(d)(i) of the Credit Agreement is hereby amended by
deleting the number “225,000,000” the one time it appears therein and
substituting in lieu thereof the number “250,000,000”. Accordingly, the
Borrowers may, subject to the provisions of Section 2.14(d) of the Credit
Agreement, request an increase in the Banks’ aggregate commitments to an amount
not greater than $250,000,000.

6.            Termination Date. The maturity date of the Commitments is hereby
extended to five (5) years from the date hereof. In furtherance thereof, the
definition of the term “Termination Date” contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the date “January 5, 2009” the one time
it appears therein and substituting in lieu thereof the date “February 27,
2011”.

7.            Representations and Warranties. The Borrowers hereby represent and
warrant to the Banks and the Agent that:

(a)          There exists no Default or Event of Default under the Credit
Agreement as amended hereby;

(b)          The representations and warranties made in the Credit Agreement are
true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof; and

(c)          The execution and delivery of this Amendment by and on behalf of
the Borrowers has been duly authorized by all requisite action on behalf of the
Borrowers and this Amendment constitutes the legal, valid and binding obligation
of the Borrowers, enforceable against them in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

8.            Effectiveness. This Amendment shall be effective upon the
fulfillment, to the satisfaction of the Agent and its counsel, of the following
conditions precedent:

(a)          The Borrowers shall have delivered to the Agent the following, all
of which shall be in form and substance satisfactory to the Agent and shall be
duly completed and executed:

 

(i)

counterparts of this Amendment; and

(ii)          such additional documents, certificates and information as the
Agent may reasonably request.

(b)          Each of the Banks shall have delivered to the Agent a counterpart
of this Amendment duly executed by such Bank.

(c)          The Borrowers shall have paid to the Agent the fees and expenses
payable to the Agent in connection with this Amendment.

 

3

 



 

 

9.            Limited Effect. Except as expressly amended by this Amendment, the
Credit Agreement shall continue to be, and shall remain, unaltered and in full
force and effect in accordance with its terms and the Borrowers hereby confirm
all of the provisions of the Credit Agreement and the other Loan Documents.

10.          Release. Recognizing and in consideration of the amendments
provided herein, each of the Borrowers hereby waives and releases all of the
Banks and the Agent and their officers, attorneys, agents, and employees from
any liability, suit, damage, claim, loss or expense of any kind or nature
whatsoever and howsoever arising that such Borrower ever had or now has against
any of them arising out of or relating to any Bank’s or the Agent’s acts or
omissions with respect to this Amendment, the Credit Agreement, the other Loan
Documents or any other matters described or referred to herein or therein.

 

11.

Miscellaneous.

(a)          Expenses. Each of the Borrowers agrees to pay all of the Agent’s
reasonable out-of-pocket expenses incurred in connection with the preparation,
negotiation and execution of this Amendment and the other documents executed in
connection herewith, including, without limitation, the reasonable fees and
expenses of Ballard Spahr Andrews & Ingersoll, LLP.

(b)          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

(c)          Successor and Assigns. The terms and provisions of this Amendment
shall be binding upon and shall inure to the benefit of the Borrowers, the Agent
and the Banks and their respective successors and assigns.

(d)          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same instrument.

(e)          Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.

(f)           Modifications. No modification hereof or any agreement referred to
herein shall be binding or enforceable unless in writing and signed on behalf of
the party against whom enforcement is sought.

 

4

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

WEST PHARMACEUTICAL SERVICES, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson  

 

Title:

Vice President and Treasurer

WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

Vice President

WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President

WEST PHARMACEUTICAL SERVICES GROUP LIMITED

By: John R. Gailey III

Name: John R. Gailey III

 

Title:

Director

WPS LABORATORIES, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

Title: President

 

 



 

 

WEST PHARMACEUTICAL SERVICES CANOVANAS, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President

WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President

WEST PHARMACEUTICAL SERVICES VEGA ALTA , INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President

 

WEST PHARMACEUTICAL SERVICES CLEVELAND , INC.

By: /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President

TECH GROUP NORTH AMERICA, INC.

TECH GROUP GRAND RAPIDS, INC. (MFG) TECH GROUP PUERTO RICO, INC.

By; /s/ Michael A. Anderson

Name: Michael A. Anderson

 

Title:

President and Treasurer

 

 

 



 

 

WEST PHARMACEUTICAL SERVICES

DANMARK A/S

By: /s/ Steven A. Ellers

Name: Steven A. Ellers

 

Title:

Director

 

 

WEST PHARMACEUTICAL SERVICES

HOLDING GMBH

 

By: /s/ Ron Van Dijk

Name: Ron Van Dijk

 

Title:

Managing Director

 

 



 

 

PNC BANK, NATIONAL ASSOCIATION,

as a Bank and as Agent

By: /s/ Frank A. Pugliese

Name: Frank A. Pugliese

 

Title:

Senior Vice President

 

 



 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Bank

By: /s/ Jeanette A. Griffin

Name: Jeanette A. Griffin

 

Title:

Director

 

 



 

 

BANK OF AMERICA, N.A., as a Bank

By: /s/ Barbara P. Levy

Name: Barbara P. Levy

 

Title:

Senior Vice President

 

 



 

 

CITIZENS BANK OF PENNSYLVANIA,

as a Bank

 

By:

/s/ Mark W. Torie

Name: Mark W. Torie

 

Title:

Senior Vice President

 

 



 

 

NATIONAL CITY BANK, as a Bank

By: /s/ Eleanor Orldando

Name: Eleanor Orldando

 

Title:

Corporate Banking Officer

 

 



 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Bank

By: /s/ Joshua C. Becker

Name: Joshua C. Becker

Title: Vice President

 

 



 

 

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Bank

By: /s/ Ciaian Voyles

Name: Ciaran Voyles

 

Title:

Manager

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, as a Bank

By: /s/ Niamn Murphy

Name: Niamn Murphy

 

Title:

Service Manager

 

 

 

 

 